Exhibit 10.5

DIGIMARC CORPORATION

1999 EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated on November 5, 1999)

(Amended and Restated on February 19, 2004)

(Amended and Restated on November 2, 2006)

The following constitute the provisions of the 1999 Employee Stock Purchase Plan
of Digimarc Corporation.


1. PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES OF THE COMPANY AND
ITS DESIGNATED PARENTS OR SUBSIDIARIES WITH AN OPPORTUNITY TO PURCHASE COMMON
STOCK OF THE COMPANY THROUGH ACCUMULATED PAYROLL DEDUCTIONS.  IT IS THE
INTENTION OF THE COMPANY TO HAVE THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE CODE.  THE PROVISIONS OF THE PLAN, ACCORDINGLY,
SHALL BE CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF THAT SECTION OF THE CODE.


2. DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL APPLY:


(A) “APPLICABLE LAWS” MEANS THE LEGAL REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EMPLOYEE STOCK PURCHASE PLANS, IF ANY, UNDER APPLICABLE
PROVISIONS OF FEDERAL SECURITIES LAWS, STATE CORPORATE AND SECURITIES LAWS, THE
CODE, THE RULES OF ANY APPLICABLE STOCK EXCHANGE OR NATIONAL MARKET SYSTEM, AND
THE RULES OF ANY FOREIGN JURISDICTION APPLICABLE TO PARTICIPATION IN THE PLAN BY
RESIDENTS THEREIN.


(B)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


(C) “CHANGE IN CONTROL” MEANS A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY
EFFECTED THROUGH THE DIRECT OR INDIRECT ACQUISITION BY ANY PERSON OR RELATED
GROUP OF PERSONS (OTHER THAN AN ACQUISITION FROM OR BY THE COMPANY OR BY A
COMPANY-SPONSORED EMPLOYEE BENEFIT PLAN OR BY A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
EXCHANGE ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES.


(D) “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(E) “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


--------------------------------------------------------------------------------



 


(F) “COMPANY” MEANS DIGIMARC CORPORATION, A DELAWARE CORPORATION.


(G) “COMPENSATION” MEANS AN EMPLOYEE’S BASE SALARY, EXCLUDING OTHER CASH
PAYMENTS FOR COMMISSIONS, OVERTIME, BONUSES, ANNUAL AWARDS, AND OTHER CASH
INCENTIVE PAYMENTS FROM THE COMPANY OR ONE OR MORE DESIGNATED PARENTS OR
SUBSIDIARIES, BUT INCLUDING SUCH AMOUNTS AS ARE DEFERRED BY THE EMPLOYEE (I)
UNDER A QUALIFIED CASH OR DEFERRED ARRANGEMENT DESCRIBED IN SECTION 401(K) OF
THE CODE, OR (II) TO A PLAN QUALIFIED UNDER SECTION 125 OF THE CODE. 
COMPENSATION ALSO DOES NOT INCLUDE REIMBURSEMENTS OR OTHER EXPENSE ALLOWANCES,
FRINGE BENEFITS (CASH OR NONCASH), MOVING EXPENSES, DEFERRED COMPENSATION,
CONTRIBUTIONS (OTHER THAN CONTRIBUTIONS DESCRIBED IN THE FIRST SENTENCE) MADE ON
THE EMPLOYEE’S BEHALF BY THE COMPANY OR ONE OR MORE DESIGNATED PARENTS OR
SUBSIDIARIES UNDER ANY EMPLOYEE BENEFIT OR WELFARE PLAN NOW OR HEREAFTER
ESTABLISHED, AND ANY OTHER PAYMENTS NOT SPECIFICALLY REFERENCED IN THE FIRST
SENTENCE.


(H) “CORPORATE TRANSACTION” MEANS ANY OF THE FOLLOWING TRANSACTIONS:


(1)          A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS NOT THE SURVIVING
ENTITY, EXCEPT FOR A TRANSACTION THE PRINCIPAL PURPOSE OF WHICH IS TO CHANGE THE
STATE IN WHICH THE COMPANY IS INCORPORATED;


(2)          THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY (INCLUDING THE CAPITAL STOCK OF THE COMPANY’S
SUBSIDIARY CORPORATIONS) IN CONNECTION WITH COMPLETE LIQUIDATION OR DISSOLUTION
OF THE COMPANY;


(3)          ANY REVERSE MERGER IN WHICH THE COMPANY IS THE SURVIVING ENTITY BUT
IN WHICH SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES ARE TRANSFERRED TO
A PERSON OR PERSONS DIFFERENT FROM THOSE WHO HELD SUCH SECURITIES IMMEDIATELY
PRIOR TO SUCH MERGER; OR


(4)          ACQUISITION BY ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN
THE COMPANY OR BY A COMPANY-SPONSORED EMPLOYEE BENEFIT PLAN) OF BENEFICIAL
OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE EXCHANGE ACT) OF SECURITIES
POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF
THE COMPANY’S OUTSTANDING SECURITIES (WHETHER OR NOT IN A TRANSACTION ALSO
CONSTITUTING A CHANGE IN CONTROL), BUT EXCLUDING ANY SUCH TRANSACTION THAT THE
PLAN ADMINISTRATOR DETERMINES SHALL NOT BE A CORPORATE TRANSACTION


(I) “DESIGNATED PARENTS OR SUBSIDIARIES” MEANS THE PARENTS OR SUBSIDIARIES WHICH
HAVE BEEN DESIGNATED BY THE PLAN ADMINISTRATOR FROM TIME TO TIME AS ELIGIBLE TO
PARTICIPATE IN THE PLAN.


(J) “EFFECTIVE DATE” MEANS THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT
RELATING TO THE COMPANY’S INITIAL PUBLIC OFFERING OF ITS COMMON STOCK.  HOWEVER,
SHOULD ANY DESIGNATED PARENT OR SUBSIDIARY BECOME A PARTICIPATING COMPANY IN THE
PLAN AFTER SUCH DATE, THEN SUCH ENTITY SHALL DESIGNATE A SEPARATE EFFECTIVE DATE
WITH RESPECT TO ITS EMPLOYEE-PARTICIPANTS.


--------------------------------------------------------------------------------



 


(K) “EMPLOYEE” MEANS ANY INDIVIDUAL, INCLUDING AN OFFICER OR DIRECTOR, WHO IS AN
EMPLOYEE OF THE COMPANY OR A DESIGNATED PARENT OR SUBSIDIARY FOR PURPOSES OF
SECTION 423 OF THE CODE.  FOR PURPOSES OF THE PLAN, THE EMPLOYMENT RELATIONSHIP
SHALL BE TREATED AS CONTINUING INTACT WHILE THE INDIVIDUAL IS ON SICK LEAVE OR
OTHER LEAVE OF ABSENCE APPROVED BY THE INDIVIDUAL’S EMPLOYER.  WHERE THE PERIOD
OF LEAVE EXCEEDS NINETY (90) DAYS AND THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS
NOT GUARANTEED EITHER BY STATUTE OR BY CONTRACT, THE EMPLOYMENT RELATIONSHIP
WILL BE DEEMED TO HAVE TERMINATED ON THE NINETY-FIRST (91ST) DAY OF SUCH LEAVE,
FOR PURPOSES OF DETERMINING ELIGIBILITY TO PARTICIPATE IN THE PLAN.


(L) “ENROLLMENT DATE” MEANS THE FIRST DAY OF EACH OFFER PERIOD.


(M)          “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(N) “EXERCISE DATE” MEANS THE LAST DAY OF EACH PURCHASE PERIOD.


(O) “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON STOCK
DETERMINED AS FOLLOWS:


(1)          WHERE THERE EXISTS A PUBLIC MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE SHALL BE (A) THE CLOSING PRICE FOR A SHARE OF COMMON STOCK FOR THE
LAST MARKET TRADING DAY PRIOR TO THE TIME OF THE DETERMINATION (WHICH WILL
GENERALLY BE THE DATE ON WHICH THE DETERMINATION IS MADE AS LONG AS THE
DETERMINATION IS MADE AFTER THE CLOSE OF MARKET ON THAT DATE OR, IF NO CLOSING
PRICE WAS REPORTED ON THAT DATE, ON THE LAST TRADING DATE ON WHICH A CLOSING
PRICE WAS REPORTED) ON THE STOCK EXCHANGE DETERMINED BY THE PLAN ADMINISTRATOR
TO BE THE PRIMARY MARKET FOR THE COMMON STOCK OR THE NASDAQ STOCK MARKET,
WHICHEVER IS APPLICABLE OR (B) IF THE COMMON STOCK IS NOT TRADED ON ANY SUCH
EXCHANGE, THE AVERAGE OF THE CLOSING BID AND ASKED PRICES OF A SHARE OF COMMON
STOCK OTHERWISE REPORTED FOR THE DAY PRIOR TO THE TIME OF THE DETERMINATION (OR,
IF NO SUCH PRICES WERE REPORTED ON THAT DATE, ON THE LAST DATE ON WHICH SUCH
PRICES WERE REPORTED), IN EACH CASE, AS REPORTED IN THE WALL STREET JOURNAL OR
SUCH OTHER SOURCE AS THE PLAN ADMINISTRATOR DEEMS RELIABLE; OR


(2)          IN THE ABSENCE OF AN ESTABLISHED MARKET OF THE TYPE DESCRIBED IN
(1), ABOVE, FOR THE COMMON STOCK, THE FAIR MARKET VALUE THEREOF SHALL BE
DETERMINED BY THE PLAN ADMINISTRATOR IN GOOD FAITH.


(P) “OFFER PERIOD,” UNLESS OTHERWISE ESTABLISHED BY THE PLAN ADMINISTRATOR
PURSUANT TO SECTION 4 HEREOF, MEANS A PERIOD OF APPROXIMATELY THREE MONTHS,
COMMENCING ON MARCH 1, JUNE 1, SEPTEMBER 1 AND DECEMBER 1 OF EACH YEAR AND
TERMINATING ON THE NEXT FOLLOWING MAY 31, AUGUST 31, NOVEMBER 30 OR FEBRUARY 28
(29 IN A LEAP YEAR), RESPECTIVELY.SECTION .


(Q) “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER EXISTING, AS
DEFINED IN SECTION 424(E) OF THE CODE.


--------------------------------------------------------------------------------



 


(R) “PARTICIPANT” MEANS AN EMPLOYEE OF THE COMPANY OR DESIGNATED PARENT OR
SUBSIDIARY WHO IS ACTIVELY PARTICIPATING IN THE PLAN.


(S) “PLAN” MEANS THIS EMPLOYEE STOCK PURCHASE PLAN.


(T) “PLAN ADMINISTRATOR” MEANS EITHER THE BOARD OR A COMMITTEE OF THE BOARD THAT
IS RESPONSIBLE FOR THE ADMINISTRATION OF THE PLAN AS IS DESIGNATED FROM TIME TO
TIME BY RESOLUTION OF THE BOARD.


(U) “PURCHASE PERIOD,” UNLESS OTHERWISE ESTABLISHED BY THE PLAN ADMINISTRATOR
PURSUANT TO SECTION 4 HEREOF, MEANS A PERIOD OF APPROXIMATELY THREE MONTHS,
COMMENCING ON MARCH 1, JUNE 1, SEPTEMBER 1 AND DECEMBER 1 OF EACH YEAR AND
TERMINATING ON THE NEXT FOLLOWING MAY 31, AUGUST 31, NOVEMBER 30 OR FEBRUARY 28
(29 IN A LEAP YEAR), RESPECTIVELY.


(V)           “PURCHASE PRICE” SHALL  MEAN AN AMOUNT EQUAL TO 85% OF THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON THE ENROLLMENT DATE OR ON THE
EXERCISE DATE, WHICHEVER IS LOWER.


(W)          “RESERVES” MEANS THE SUM OF THE NUMBER OF SHARES OF COMMON STOCK
COVERED BY EACH OPTION UNDER THE PLAN WHICH HAVE NOT YET BEEN EXERCISED AND THE
NUMBER OF SHARES OF COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER
THE PLAN BUT NOT YET PLACED UNDER OPTION.


(X) “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3. ELIGIBILITY.


(A) GENERAL.  ANY INDIVIDUAL WHO IS AN EMPLOYEE ON A GIVEN ENROLLMENT DATE SHALL
BE ELIGIBLE TO PARTICIPATE IN THE PLAN FOR THE OFFER PERIOD COMMENCING WITH SUCH
ENROLLMENT DATE.


(B) LIMITATIONS ON GRANT AND ACCRUAL.  ANY PROVISIONS OF THE PLAN TO THE
CONTRARY NOTWITHSTANDING, NO EMPLOYEE SHALL BE GRANTED AN OPTION UNDER THE PLAN
(I) IF, IMMEDIATELY AFTER THE GRANT, SUCH EMPLOYEE (TAKING INTO ACCOUNT STOCK
OWNED BY ANY OTHER PERSON WHOSE STOCK WOULD BE ATTRIBUTED TO SUCH EMPLOYEE
PURSUANT TO SECTION 424(D) OF THE CODE) WOULD OWN STOCK AND/OR HOLD OUTSTANDING
OPTIONS TO PURCHASE STOCK POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL
COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF STOCK OF THE COMPANY OR OF ANY
PARENT OR SUBSIDIARY, OR (II) WHICH PERMITS THE EMPLOYEE’S RIGHTS TO PURCHASE
STOCK UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY AND ITS PARENTS OR
SUBSIDIARIES TO ACCRUE AT A RATE WHICH EXCEEDS TWENTY-FIVE THOUSAND DOLLARS
($25,000) WORTH OF STOCK (DETERMINED AT THE FAIR MARKET VALUE OF THE SHARES AT
THE TIME SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS
OUTSTANDING AT ANY TIME.  THE DETERMINATION OF THE ACCRUAL OF THE RIGHT TO
PURCHASE STOCK SHALL BE MADE IN ACCORDANCE WITH SECTION 423(B)(8) OF THE CODE
AND THE REGULATIONS THEREUNDER.


(C) OTHER LIMITS ON ELIGIBILITY.  NOTWITHSTANDING SUBSECTION (A), ABOVE, THE
FOLLOWING EMPLOYEES SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN FOR ANY
RELEVANT OFFER PERIOD: (I) EMPLOYEES WHOSE CUSTOMARY EMPLOYMENT IS FEWER THAN 20
HOURS PER WEEK; (II) EMPLOYEES


--------------------------------------------------------------------------------



WHOSE CUSTOMARY EMPLOYMENT IS FOR NOT MORE THAN 5 OR FEWER MONTHS IN ANY
CALENDAR YEAR; AND (III) EMPLOYEES WHO ARE SUBJECT TO RULES OR LAWS OF A FOREIGN
JURISDICTION THAT PROHIBIT OR MAKE IMPRACTICAL THE PARTICIPATION OF SUCH
EMPLOYEES IN THE PLAN.


4. OFFER PERIODS.


(A) THE PLAN SHALL BE IMPLEMENTED THROUGH OVERLAPPING OR CONSECUTIVE OFFER
PERIODS UNTIL SUCH TIME AS THE PLAN SHALL HAVE BEEN TERMINATED IN ACCORDANCE
WITH SECTION 19 OR 22 HEREOF.  THE MAXIMUM DURATION OF AN OFFER PERIOD SHALL BE
TWENTY-SEVEN (27) MONTHS.


(B) A PARTICIPANT SHALL BE GRANTED A SEPARATE OPTION FOR EACH OFFER PERIOD IN
WHICH HE OR SHE PARTICIPATES.  THE OPTION SHALL BE GRANTED ON THE ENROLLMENT
DATE AND SHALL BE AUTOMATICALLY EXERCISED IN SUCCESSIVE INSTALLMENTS ON THE
EXERCISE DATES ENDING WITHIN THE OFFER PERIOD.


(C) AN EMPLOYEE MAY PARTICIPATE IN ONLY ONE OFFER PERIOD AT A TIME. 
ACCORDINGLY, EXCEPT AS PROVIDED IN SECTION 4(D), AN EMPLOYEE WHO WISHES TO JOIN
A NEW OFFER PERIOD MUST WITHDRAW FROM THE CURRENT OFFER PERIOD IN WHICH THE
EMPLOYEE IS PARTICIPATING AND MUST ALSO ENROLL IN THE NEW OFFER PERIOD PRIOR TO
THE ENROLLMENT DATE FOR THAT OFFER PERIOD AS PROVIDED IN SECTION 5 HEREOF.


(D) IF ON THE FIRST DAY OF ANY PURCHASE PERIOD IN AN OFFER PERIOD IN WHICH A
PARTICIPANT IS PARTICIPATING, THE FAIR MARKET VALUE OF THE COMMON STOCK IS LESS
THAN THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE ENROLLMENT DATE OF THE
OFFER PERIOD (AFTER TAKING INTO ACCOUNT ANY ADJUSTMENT DURING THE OFFER PERIOD
PURSUANT TO SECTION 18(A)), THE OFFER PERIOD SHALL BE TERMINATED AUTOMATICALLY
AND THE PARTICIPANT SHALL BE ENROLLED AUTOMATICALLY IN THE NEW OFFER PERIOD
WHICH HAS ITS FIRST PURCHASE PERIOD COMMENCING ON THAT DATE, PROVIDED THE
PARTICIPANT IS ELIGIBLE TO PARTICIPATE IN THE PLAN ON THAT DATE AND HAS NOT
ELECTED TO TERMINATE PARTICIPATION IN THE PLAN.


(E) EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE ACQUISITION OF COMMON STOCK
THROUGH PARTICIPATION IN THE PLAN FOR ANY OFFER PERIOD SHALL NEITHER LIMIT NOR
REQUIRE THE ACQUISITION OF COMMON STOCK BY A PARTICIPANT IN ANY SUBSEQUENT OFFER
PERIOD.


5. PARTICIPATION.


(A) AN ELIGIBLE EMPLOYEE MAY BECOME A PARTICIPANT IN THE PLAN BY COMPLETING A
SUBSCRIPTION AGREEMENT (OR OTHER AGREEMENT SATISFACTORY TO THE PLAN
ADMINISTRATOR) AUTHORIZING PAYROLL DEDUCTIONS IN THE FORM OF EXHIBIT A TO THIS
PLAN AND FILING IT WITH THE DESIGNATED PAYROLL OFFICE OF THE COMPANY AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE ENROLLMENT DATE FOR THE OFFER PERIOD IN
WHICH SUCH PARTICIPATION WILL COMMENCE, UNLESS A LATER TIME FOR FILING THE
SUBSCRIPTION AGREEMENT IS SET BY THE PLAN ADMINISTRATOR FOR ALL ELIGIBLE
EMPLOYEES WITH RESPECT TO A GIVEN OFFER PERIOD.


(B) PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL COMMENCE WITH THE FIRST PARTIAL
OR FULL PAYROLL PERIOD BEGINNING ON THE ENROLLMENT DATE AND SHALL END ON THE
LAST COMPLETE PAYROLL


--------------------------------------------------------------------------------



PERIOD DURING THE OFFER PERIOD, UNLESS SOONER TERMINATED BY THE PARTICIPANT AS
PROVIDED IN SECTION 10.


6. PAYROLL DEDUCTIONS.


(A) AT THE TIME A PARTICIPANT FILES A SUBSCRIPTION AGREEMENT, THE PARTICIPANT
SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE DURING THE OFFER PERIOD IN AMOUNTS
BETWEEN ONE PERCENT (1%) AND NOT EXCEEDING FIFTEEN PERCENT (15%) OF THE
COMPENSATION WHICH THE PARTICIPANT RECEIVES DURING THE OFFER PERIOD.


(B) ALL PAYROLL DEDUCTIONS MADE FOR A PARTICIPANT SHALL BE CREDITED TO THE
PARTICIPANT’S ACCOUNT UNDER THE PLAN AND WILL BE WITHHELD IN WHOLE PERCENTAGES
ONLY.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS INTO SUCH ACCOUNT.


(C) A PARTICIPANT MAY DISCONTINUE PARTICIPATION IN THE PLAN AS PROVIDED IN
SECTION 10, OR MAY INCREASE OR DECREASE THE RATE OF PAYROLL DEDUCTIONS FOR A
FUTURE OFFER PERIOD BY COMPLETING AND FILING WITH THE COMPANY A CHANGE OF STATUS
NOTICE IN THE FORM OF EXHIBIT B TO THIS PLAN AUTHORIZING AN INCREASE OR DECREASE
IN THE PAYROLL DEDUCTION RATE AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
ENROLLMENT DATE FOR THE NEXT OFFER PERIOD, UNLESS A LATER TIME FOR FILING THE
NOTICE IS SET BY THE PLAN ADMINISTRATOR FOR ALL ELIGIBLE EMPLOYEES WITH RESPECT
TO A GIVEN OFFER PERIOD.  ANY INCREASE OR DECREASE IN THE RATE OF A
PARTICIPANT’S PAYROLL DEDUCTIONS SHALL BE EFFECTIVE WITH THE FIRST FULL PAYROLL
PERIOD COMMENCING DURING THE NEXT OFFER PERIOD.  A PARTICIPANT’S SUBSCRIPTION
AGREEMENT (AS MODIFIED BY ANY CHANGE OF STATUS NOTICE) SHALL REMAIN IN EFFECT
FOR SUCCESSIVE OFFER PERIODS UNLESS TERMINATED AS PROVIDED IN SECTION 10.  THE
PLAN ADMINISTRATOR SHALL BE AUTHORIZED TO LIMIT THE NUMBER OF PAYROLL DEDUCTION
RATE CHANGES DURING ANY OFFER PERIOD.


(D) NOTWITHSTANDING THE FOREGOING, TO THE EXTENT NECESSARY TO COMPLY WITH
SECTION 423(B)(8) OF THE CODE AND SECTION 3(B) HEREIN, A PARTICIPANT’S PAYROLL
DEDUCTIONS MAY BE DECREASED TO 0% AT SUCH TIME DURING ANY PURCHASE PERIOD WHICH
IS SCHEDULED TO END DURING THE CURRENT CALENDAR YEAR (THE “CURRENT PURCHASE
PERIOD”) THAT THE AGGREGATE OF ALL PAYROLL DEDUCTIONS WHICH WERE PREVIOUSLY USED
TO PURCHASE STOCK UNDER THE PLAN IN A PRIOR PURCHASE PERIOD WHICH ENDED DURING
THAT CALENDAR YEAR PLUS ALL PAYROLL DEDUCTIONS ACCUMULATED WITH RESPECT TO THE
CURRENT PURCHASE PERIOD EQUAL $21,250.  PAYROLL DEDUCTIONS SHALL RECOMMENCE AT
THE RATE PROVIDED IN SUCH PARTICIPANT’S SUBSCRIPTION AGREEMENT, AS AMENDED, AT
THE BEGINNING OF THE FIRST PURCHASE PERIOD WHICH IS SCHEDULED TO END IN THE
FOLLOWING CALENDAR YEAR, UNLESS TERMINATED BY THE PARTICIPANT AS PROVIDED IN
SECTION 10.


7. GRANT OF OPTION.  ON THE ENROLLMENT DATE, EACH PARTICIPANT SHALL BE GRANTED
AN OPTION TO PURCHASE A NUMBER OF SHARES OF THE COMMON STOCK WITH A VALUE EQUAL
TO $6,250, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 18 HEREOF; PROVIDED THAT
SUCH OPTION SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 3(B), 6
AND 12 HEREOF SECTION .  EXERCISE OF THE OPTION SHALL OCCUR AS PROVIDED IN
SECTION 8, UNLESS THE PARTICIPANT HAS WITHDRAWN PURSUANT TO SECTION 10, AND THE
OPTION, TO THE EXTENT NOT EXERCISED, SHALL EXPIRE ON THE LAST DAY OF THE OFFER
PERIOD.


--------------------------------------------------------------------------------



 


8. EXERCISE OF OPTION.  UNLESS A PARTICIPANT WITHDRAWS FROM THE PLAN AS PROVIDED
IN SECTION 10, BELOW, THE PARTICIPANT’S OPTION FOR THE PURCHASE OF SHARES WILL
BE EXERCISED AUTOMATICALLY ON EACH EXERCISE DATE BY APPLYING THE ACCUMULATED
PAYROLL DEDUCTIONS IN THE PARTICIPANT’S ACCOUNT TO PURCHASE THE NUMBER OF FULL
SHARES SUBJECT TO THE OPTION BY DIVIDING SUCH PARTICIPANT’S PAYROLL DEDUCTIONS
ACCUMULATED PRIOR TO SUCH EXERCISE DATE AND RETAINED IN THE PARTICIPANT’S
ACCOUNT AS OF THE EXERCISE DATE BY THE APPLICABLE PURCHASE PRICE.  NO FRACTIONAL
SHARES WILL BE PURCHASED; ANY PAYROLL DEDUCTIONS ACCUMULATED IN A PARTICIPANT’S
ACCOUNT WHICH ARE NOT SUFFICIENT TO PURCHASE A FULL SHARE SHALL BE CARRIED OVER
TO THE NEXT PURCHASE PERIOD OR OFFER PERIOD, WHICHEVER APPLIES, OR RETURNED TO
THE PARTICIPANT, IF THE PARTICIPANT WITHDRAWS FROM THE PLAN.  NOTWITHSTANDING
THE FOREGOING, ANY AMOUNT REMAINING IN A PARTICIPANT’S ACCOUNT FOLLOWING THE
PURCHASE OF SHARES ON THE EXERCISE DATE DUE TO THE APPLICATION OF
SECTION 423(B)(8) OF THE CODE OR SECTION 7, ABOVE, SHALL BE RETURNED TO THE
PARTICIPANT AND SHALL NOT BE CARRIED OVER TO THE NEXT OFFER PERIOD.  DURING A
PARTICIPANT’S LIFETIME, A PARTICIPANT’S OPTION TO PURCHASE SHARES HEREUNDER IS
EXERCISABLE ONLY BY THE PARTICIPANT.


9. DELIVERY.  UPON RECEIPT OF A REQUEST FROM A PARTICIPANT AFTER EACH EXERCISE
DATE ON WHICH A PURCHASE OF SHARES OCCURS, THE COMPANY SHALL ARRANGE THE
DELIVERY TO SUCH PARTICIPANT, AS PROMPTLY AS PRACTICABLE, OF A CERTIFICATE
REPRESENTING THE SHARES PURCHASED UPON EXERCISE OF THE PARTICIPANT’S OPTION, OR
THE ISSUANCE MAY BE EFFECTED ON A NONCERTIFICATED BASIS, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW OR THE APPLICABLE RULES OF ANY STOCK EXCHANGE.


10.           WITHDRAWAL; TERMINATION OF EMPLOYMENT.


(A) A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL DEDUCTIONS
CREDITED TO THE PARTICIPANT’S ACCOUNT AND NOT YET USED TO EXERCISE THE
PARTICIPANT’S OPTION UNDER THE PLAN FOR THE NEXT FUTURE OFFER PERIOD AT ANY TIME
BY GIVING WRITTEN NOTICE TO THE COMPANY IN THE FORM OF EXHIBIT B TO THIS PLAN. 
IF THE PARTICIPANT ELECTS TO WITHDRAW, ALL OF THE PARTICIPANT’S PAYROLL
DEDUCTIONS CREDITED TO THE PARTICIPANT’S ACCOUNT WILL BE PAID TO SUCH
PARTICIPANT AS PROMPTLY AS PRACTICABLE AFTER RECEIPT OF NOTICE OF WITHDRAWAL,
SUCH PARTICIPANT WILL NOT BE GRANTED AN OPTION FOR THE NEXT OFFER PERIOD, AND NO
FURTHER PAYROLL DEDUCTIONS FOR THE PURCHASE OF SHARES WILL BE MADE.  IF A
PARTICIPANT WITHDRAWS FROM A FUTURE OFFER PERIOD, PAYROLL DEDUCTIONS WILL NOT
RESUME AT THE BEGINNING OF THE SUCCEEDING OFFER PERIOD UNLESS THE PARTICIPANT
DELIVERS TO THE COMPANY A NEW SUBSCRIPTION AGREEMENT.


(B) UPON TERMINATION OF A PARTICIPANT’S EMPLOYMENT RELATIONSHIP (AS DESCRIBED IN
SECTION 2(K)) AT ANY TIME PRIOR TO THE NEXT SCHEDULED EXERCISE DATE, THE PAYROLL
DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S ACCOUNT DURING THE OFFER PERIOD BUT
NOT YET USED TO EXERCISE THE OPTION WILL BE RETURNED TO SUCH PARTICIPANT OR, IN
THE CASE OF HIS/HER DEATH, TO THE PERSON OR PERSONS ENTITLED THERETO UNDER
SECTION 14, AND SUCH PARTICIPANT’S OPTION WILL BE AUTOMATICALLY TERMINATED.


11.           INTEREST.  NO INTEREST SHALL ACCRUE ON THE PAYROLL DEDUCTIONS
CREDITED TO A PARTICIPANT’S ACCOUNT UNDER THE PLAN.


--------------------------------------------------------------------------------



 


12.           STOCK.


(A) SUBJECT TO ADJUSTMENT UPON CHANGES IN CAPITALIZATION OF THE COMPANY AS
PROVIDED IN SECTION 18, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK WHICH SHALL
BE MADE AVAILABLE FOR SALE UNDER THE PLAN SHALL BE 625,000 SHARES, PLUS AN
ANNUAL INCREASE TO BE ADDED ON THE FIRST DAY OF THE COMPANY’S FISCAL YEAR
BEGINNING IN 2001 EQUAL TO THE LESSER OF (I) 250,000 SHARES, (II) ONE PERCENT
(1%) OF THE FULLY-DILUTED NUMBER OF OUTSTANDING SHARES ON SUCH DATE, OR (III) A
LESSER NUMBER OF SHARES DETERMINED BY THE PLAN ADMINISTRATOR.  FOR PURPOSES OF
DETERMINING THE OUTSTANDING NUMBER OF SHARES UNDER THIS SECTION 12(A), ALL
OUTSTANDING CLASSES OF SECURITIES OF THE COMPANY, CONVERTIBLE NOTES, STOCK
OPTIONS, OTHER EQUITY COMPENSATION ARRANGEMENTS (EXCLUDING OPTIONS GRANTED UNDER
THIS PLAN), AND WARRANTS THAT ARE CONVERTIBLE OR EXERCISABLE PRESENTLY OR IN THE
FUTURE BY THE HOLDER INTO SHARES, SHALL BE DEEMED TO HAVE BEEN FULLY CONVERTED
OR EXERCISED (NOTWITHSTANDING ANY LIMITS ON SUCH CONVERSIONS OR EXERCISES) INTO
THE NUMBER OF SHARES REPRESENTED BY SUCH SECURITIES, NOTES, STOCK OPTIONS, OTHER
EQUITY COMPENSATION ARRANGEMENTS, AND WARRANTS CALCULATED USING THE TREASURY
STOCK METHOD.  IF ON A GIVEN EXERCISE DATE THE NUMBER OF SHARES WITH RESPECT TO
WHICH OPTIONS ARE TO BE EXERCISED EXCEEDS THE NUMBER OF SHARES THEN AVAILABLE
UNDER THE PLAN, THE PLAN ADMINISTRATOR SHALL MAKE A PRO RATA ALLOCATION OF THE
SHARES REMAINING AVAILABLE FOR PURCHASE IN AS UNIFORM A MANNER AS SHALL BE
PRACTICABLE AND AS IT SHALL DETERMINE TO BE EQUITABLE.


(B) A PARTICIPANT WILL HAVE NO INTEREST OR VOTING RIGHT IN SHARES COVERED BY THE
PARTICIPANT’S OPTION UNTIL SUCH SHARES ARE ACTUALLY PURCHASED ON THE
PARTICIPANT’S BEHALF IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE PLAN. 
NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER RIGHTS FOR
WHICH THE RECORD DATE IS PRIOR TO THE DATE OF SUCH PURCHASE.


(C) SHARES TO BE DELIVERED TO A PARTICIPANT UNDER THE PLAN WILL BE REGISTERED IN
THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE PARTICIPANT AND HIS OR HER
SPOUSE.


13.           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE PLAN
ADMINISTRATOR WHICH SHALL HAVE FULL AND EXCLUSIVE DISCRETIONARY AUTHORITY TO
CONSTRUE, INTERPRET AND APPLY THE TERMS OF THE PLAN, TO DETERMINE ELIGIBILITY
AND TO ADJUDICATE ALL DISPUTED CLAIMS FILED UNDER THE PLAN.  EVERY FINDING,
DECISION AND DETERMINATION MADE BY THE PLAN ADMINISTRATOR SHALL, TO THE FULL
EXTENT PERMITTED BY APPLICABLE LAW, BE FINAL AND BINDING UPON ALL PERSONS.


14.           DESIGNATION OF BENEFICIARY.


(A) EACH PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO IS TO
RECEIVE ANY SHARES AND CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER THE
PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH.  IF A PARTICIPANT IS MARRIED AND
THE DESIGNATED BENEFICIARY IS NOT THE SPOUSE, SPOUSAL CONSENT SHALL BE REQUIRED
FOR SUCH DESIGNATION TO BE EFFECTIVE.


(B) SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT (AND THE
PARTICIPANT’S SPOUSE, IF ANY) AT ANY TIME BY WRITTEN NOTICE.  IN THE EVENT OF
THE DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY
DESIGNATED UNDER THE PLAN WHO IS LIVING (OR IN EXISTENCE) AT THE TIME OF SUCH
PARTICIPANT’S DEATH, THE COMPANY SHALL DELIVER SUCH SHARES

 


--------------------------------------------------------------------------------



AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT,
OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF
THE PLAN ADMINISTRATOR), THE PLAN ADMINISTRATOR SHALL DELIVER SUCH SHARES AND/OR
CASH TO THE SPOUSE (OR DOMESTIC PARTNER, AS DETERMINED BY THE ADMINISTRATOR) OF
THE PARTICIPANT, OR IF NO SPOUSE (OR DOMESTIC PARTNER) IS KNOWN TO THE PLAN
ADMINISTRATOR, THEN TO THE ISSUE OF THE PARTICIPANT, SUCH DISTRIBUTION TO BE
MADE PER STIRPES (BY RIGHT OF REPRESENTATION), OR IF NO ISSUE ARE KNOWN TO THE
PLAN ADMINISTRATOR, THEN TO THE HEIRS AT LAW OF THE PARTICIPANT DETERMINED IN
ACCORDANCE WITH SECTION 27.


15.           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO A
PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR
TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF DESCENT AND
DISTRIBUTION OR AS PROVIDED IN SECTION 14 HEREOF) BY THE PARTICIPANT.  ANY SUCH
ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE WITHOUT
EFFECT, EXCEPT THAT THE PLAN ADMINISTRATOR MAY TREAT SUCH ACT AS AN ELECTION TO
WITHDRAW FUNDS FROM AN OFFER PERIOD IN ACCORDANCE WITH SECTION 10.


16.           USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE
COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND
THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.


17.           REPORTS.  INDIVIDUAL ACCOUNTS WILL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN.  STATEMENTS OF ACCOUNT WILL BE GIVEN TO PARTICIPANTS AT
LEAST ANNUALLY, WHICH STATEMENTS WILL SET FORTH THE AMOUNTS OF PAYROLL
DEDUCTIONS, THE PURCHASE PRICE, THE NUMBER OF SHARES PURCHASED AND THE REMAINING
CASH BALANCE, IF ANY.


18.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE
TRANSACTIONS.


(A) ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION
BY THE STOCKHOLDERS OF THE COMPANY, THE RESERVES, THE PURCHASE PRICE, AS WELL AS
ANY OTHER TERMS THAT THE PLAN ADMINISTRATOR DETERMINES REQUIRE ADJUSTMENT SHALL
BE PROPORTIONATELY ADJUSTED FOR (I) ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT,
STOCK DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, (II) ANY
OTHER INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK
EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY, OR (III) AS THE PLAN
ADMINISTRATOR MAY DETERMINE IN ITS DISCRETION, ANY OTHER TRANSACTION WITH
RESPECT TO COMMON STOCK TO WHICH SECTION 424(A) OF THE CODE APPLIES; PROVIDED,
HOWEVER THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT
BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.”  SUCH
ADJUSTMENT SHALL BE MADE BY THE PLAN ADMINISTRATOR AND ITS DETERMINATION SHALL
BE FINAL, BINDING AND CONCLUSIVE.  EXCEPT AS THE PLAN ADMINISTRATOR DETERMINES,
NO ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES
CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT
BY REASON HEREOF SHALL BE MADE WITH RESPECT TO, THE RESERVES AND THE PURCHASE
PRICE.


(B) CORPORATE TRANSACTIONS.  IN THE EVENT OF A PROPOSED CORPORATE TRANSACTION,
EACH OPTION UNDER THE PLAN SHALL BE ASSUMED BY SUCH SUCCESSOR CORPORATION OR A
PARENT OR SUBSIDIARY OF SUCH SUCCESSOR CORPORATION, UNLESS THE PLAN
ADMINISTRATOR DETERMINES, IN THE


--------------------------------------------------------------------------------



EXERCISE OF ITS SOLE DISCRETION AND IN LIEU OF SUCH ASSUMPTION, TO SHORTEN THE
OFFER PERIOD THEN IN PROGRESS BY SETTING A NEW EXERCISE DATE (THE “NEW EXERCISE
DATE”).  IF THE PLAN ADMINISTRATOR SHORTENS THE OFFER PERIOD THEN IN PROGRESS IN
LIEU OF ASSUMPTION IN THE EVENT OF A CORPORATE TRANSACTION, THE PLAN
ADMINISTRATOR SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT LEAST TEN (10) DAYS
PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE DATE FOR THE PARTICIPANT’S
OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND THAT THE PARTICIPANT’S
OPTION WILL BE EXERCISED AUTOMATICALLY ON THE NEW EXERCISE DATE, UNLESS PRIOR TO
SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE OFFER PERIOD AS PROVIDED IN
SECTION 10.  FOR PURPOSES OF THIS SUBSECTION, AN OPTION GRANTED UNDER THE PLAN
SHALL BE DEEMED TO BE ASSUMED IF, IN CONNECTION WITH THE CORPORATE TRANSACTION,
THE OPTION IS REPLACED WITH A COMPARABLE OPTION WITH RESPECT TO SHARES OF
CAPITAL STOCK OF THE SUCCESSOR CORPORATION OR PARENT THEREOF.  THE DETERMINATION
OF OPTION COMPARABILITY SHALL BE MADE BY THE PLAN ADMINISTRATOR PRIOR TO THE
CORPORATE TRANSACTION AND ITS DETERMINATION SHALL BE FINAL, BINDING AND
CONCLUSIVE ON ALL PERSONS.


19.           AMENDMENT OR TERMINATION.


(A) THE PLAN ADMINISTRATOR MAY AT ANY TIME AND FOR ANY REASON TERMINATE OR AMEND
THE PLAN.  EXCEPT AS PROVIDED IN SECTION 18, NO SUCH TERMINATION CAN AFFECT
OPTIONS PREVIOUSLY GRANTED, PROVIDED THAT AN OFFER PERIOD MAY BE TERMINATED BY
THE PLAN ADMINISTRATOR ON ANY EXERCISE DATE, EITHER PRIOR TO OR AFTER THE
PURCHASE OF SHARES, IF THE PLAN ADMINISTRATOR DETERMINES THAT THE TERMINATION OF
THE OFFER PERIOD IS IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS. 
IF PREVIOUSLY GRANTED OPTIONS ARE SO TERMINATED PRIOR TO THE PURCHASE OF SHARES,
ANY AMOUNT REMAINING IN A PARTICIPANT’S ACCOUNT SHALL BE RETURNED TO THE
PARTICIPANT AS SOON AS ADMINISTRATIVELY FEASIBLE.  EXCEPT AS PROVIDED IN THIS
PARAGRAPH AND IN SECTION 18, NO AMENDMENT MAY MAKE ANY CHANGE IN ANY OPTION
THERETOFORE GRANTED WHICH ADVERSELY AFFECTS THE RIGHTS OF ANY PARTICIPANT
WITHOUT THE CONSENT OF AFFECTED PARTICIPANTS.  TO THE EXTENT NECESSARY TO COMPLY
WITH SECTION 423 OF THE CODE (OR ANY SUCCESSOR RULE OR PROVISION OR ANY OTHER
APPLICABLE LAW), THE COMPANY SHALL OBTAIN STOCKHOLDER APPROVAL IN SUCH A MANNER
AND TO SUCH A DEGREE AS REQUIRED.


(B) WITHOUT STOCKHOLDER CONSENT AND WITHOUT REGARD TO WHETHER ANY PARTICIPANT
RIGHTS MAY BE CONSIDERED TO HAVE BEEN “ADVERSELY AFFECTED,” THE PLAN
ADMINISTRATOR SHALL BE ENTITLED TO LIMIT THE FREQUENCY AND/OR NUMBER OF CHANGES
IN THE AMOUNT WITHHELD DURING OFFER PERIODS, CHANGE THE LENGTH OF PURCHASE
PERIODS WITHIN ANY OFFER PERIOD, DETERMINE THE LENGTH OF ANY FUTURE OFFER
PERIOD, WHETHER FUTURE OFFER PERIODS SHALL BE CONSECUTIVE OR OVERLAPPING,
ESTABLISH THE EXCHANGE RATIO APPLICABLE TO AMOUNTS WITHHELD IN A CURRENCY OTHER
THAN U.S. DOLLARS, ESTABLISH ADDITIONAL TERMS, CONDITIONS, RULES OR PROCEDURES
TO ACCOMMODATE THE RULES OR LAWS OF APPLICABLE FOREIGN JURISDICTIONS, PERMIT
PAYROLL WITHHOLDING IN EXCESS OF THE AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER
TO ADJUST FOR DELAYS OR MISTAKES IN THE COMPANY’S PROCESSING OF PROPERLY
COMPLETED WITHHOLDING ELECTIONS, ESTABLISH REASONABLE WAITING AND ADJUSTMENT
PERIODS AND/OR ACCOUNTING AND CREDITING PROCEDURES TO ENSURE THAT AMOUNTS
APPLIED TOWARD THE PURCHASE OF COMMON STOCK FOR EACH PARTICIPANT PROPERLY
CORRESPOND WITH AMOUNTS WITHHELD FROM THE PARTICIPANT’S COMPENSATION, AND
ESTABLISH SUCH OTHER LIMITATIONS OR PROCEDURES AS THE PLAN ADMINISTRATOR
DETERMINES IN ITS SOLE DISCRETION ADVISABLE AND WHICH ARE CONSISTENT WITH THE
PLAN.


--------------------------------------------------------------------------------



 


20.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS BY A PARTICIPANT TO
THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN RECEIVED IN THE FORM SPECIFIED BY THE PLAN ADMINISTRATOR AT THE
LOCATION, OR BY THE PERSON, DESIGNATED BY THE PLAN ADMINISTRATOR FOR THE RECEIPT
THEREOF.


21.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND THE ISSUANCE
AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE
LAWS AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY
WITH RESPECT TO SUCH COMPLIANCE.  AS A CONDITION TO THE EXERCISE OF AN OPTION,
THE COMPANY MAY REQUIRE THE PARTICIPANT TO REPRESENT AND WARRANT AT THE TIME OF
ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND
WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE
OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY OF
THE AFOREMENTIONED APPLICABLE LAWS.  IN ADDITION, NO OPTIONS SHALL BE EXERCISED
OR SHARES ISSUED HEREUNDER BEFORE THE PLAN SHALL HAVE BEEN APPROVED BY
STOCKHOLDERS OF THE COMPANY AS PROVIDED IN SECTION 23.


22.           TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON THE EARLIER TO
OCCUR OF ITS ADOPTION BY THE BOARD OR ITS APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY.  IT SHALL CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS UNLESS SOONER
TERMINATED UNDER SECTION 19.


23.           STOCKHOLDER APPROVAL.  CONTINUANCE OF THE PLAN SHALL BE SUBJECT TO
APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS BEFORE OR
AFTER THE DATE THE PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL SHALL BE OBTAINED
IN THE DEGREE AND MANNER REQUIRED UNDER APPLICABLE LAWS.


24.           NO EMPLOYMENT RIGHTS.  THE PLAN DOES NOT, DIRECTLY OR INDIRECTLY,
CREATE ANY RIGHT FOR THE BENEFIT OF ANY EMPLOYEE OR CLASS OF EMPLOYEES TO
PURCHASE ANY SHARES UNDER THE PLAN, OR CREATE IN ANY EMPLOYEE OR CLASS OF
EMPLOYEES ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY OR
A DESIGNATED PARENT OR SUBSIDIARY, AND IT SHALL NOT BE DEEMED TO INTERFERE IN
ANY WAY WITH SUCH EMPLOYER’S RIGHT TO TERMINATE, OR OTHERWISE MODIFY, AN
EMPLOYEE’S EMPLOYMENT AT ANY TIME.


25.           NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS.  EXCEPT AS
SPECIFICALLY PROVIDED IN A RETIREMENT OR OTHER BENEFIT PLAN OF THE COMPANY OR A
DESIGNATED PARENT OR SUBSIDIARY, PARTICIPATION IN THE PLAN SHALL NOT BE DEEMED
COMPENSATION FOR PURPOSES OF COMPUTING BENEFITS OR CONTRIBUTIONS UNDER ANY
RETIREMENT PLAN OF THE COMPANY OR A DESIGNATED PARENT OR SUBSIDIARY, AND SHALL
NOT AFFECT ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN OF ANY KIND OR ANY BENEFIT
PLAN SUBSEQUENTLY INSTITUTED UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS
IS RELATED TO LEVEL OF COMPENSATION.  THE PLAN IS NOT A “RETIREMENT PLAN” OR
“WELFARE PLAN” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED.


26.           EFFECT OF PLAN.  THE PROVISIONS OF THE PLAN SHALL, IN ACCORDANCE
WITH ITS TERMS, BE BINDING UPON, AND INURE TO THE BENEFIT OF, ALL SUCCESSORS OF
EACH PARTICIPANT, INCLUDING, WITHOUT LIMITATION, SUCH PARTICIPANT’S ESTATE AND
THE EXECUTORS, ADMINISTRATORS OR TRUSTEES THEREOF, HEIRS AND LEGATEES, AND ANY
RECEIVER, TRUSTEE IN BANKRUPTCY OR REPRESENTATIVE OF CREDITORS OF SUCH
PARTICIPANT.


--------------------------------------------------------------------------------



 


27.           GOVERNING LAW.  THE PLAN IS TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OREGON WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF OREGON TO THE RIGHTS
AND DUTIES OF THE PARTIES, EXCEPT TO THE EXTENT THE INTERNAL LAWS OF THE STATE
OF OREGON ARE SUPERSEDED BY THE LAWS OF THE UNITED STATES.  SHOULD ANY PROVISION
OF THE PLAN BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE
OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.


28.           DISPUTE RESOLUTION.  THE PROVISIONS OF THIS SECTION 28 SHALL BE
THE EXCLUSIVE MEANS OF RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THE
PLAN.  THE COMPANY, THE GRANTEE, AND THE GRANTEE’S BENEFICIARY PURSUANT TO
SECTION 14 (THE “PARTIES”) SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PLAN BY NEGOTIATION BETWEEN INDIVIDUALS WHO
HAVE AUTHORITY TO SETTLE THE CONTROVERSY.  NEGOTIATIONS SHALL BE COMMENCED BY
EITHER PARTY BY NOTICE OF A WRITTEN STATEMENT OF THE PARTY’S POSITION AND THE
NAME AND TITLE OF THE INDIVIDUAL WHO WILL REPRESENT THE PARTY.  WITHIN THIRTY
(30) DAYS OF THE WRITTEN NOTIFICATION, THE PARTIES SHALL MEET AT A MUTUALLY
ACCEPTABLE TIME AND PLACE, AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM
NECESSARY, TO RESOLVE THE DISPUTE.  IF THE DISPUTE HAS NOT BEEN RESOLVED BY
NEGOTIATION, THE PARTIES AGREE THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THE PLAN SHALL BE BROUGHT BEFORE THE U.S. DISTRICT COURT,
DISTRICT OF OREGON, AND THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF
SUCH COURT.  IF THE U.S. DISTRICT COURT, DISTRICT OF OREGON, DOES NOT HAVE
JURISDICTION OVER THE DISPUTE, THE PARTIES AGREE THAT ANY SUIT, ACTION, OR
PROCEEDING ARISING OUT OF OR RELATED TO THE PLAN SHALL BE BROUGHT BEFORE THE
OREGON CIRCUIT COURT, 4TH JUDICIAL DISTRICT, LOCATED IN PORTLAND, OREGON, AND
THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT.  THE PARTIES
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THE
PARTY MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURTS.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  IF ANY ONE OR
MORE PROVISIONS OF THIS SECTION 28 SHALL FOR ANY REASON BE HELD INVALID OR
UNENFORCEABLE, IT IS THE SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS
SHALL BE MODIFIED TO THE MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION
VALID AND ENFORCEABLE.


--------------------------------------------------------------------------------



 

Exhibit A

Digimarc Corporation 1999 Employee Stock Purchase Plan
SUBSCRIPTION AGREEMENT

Effective with the Offer Period beginning on:
  ESPP Effective Date:    March 1, 200__      June 1, 200__    September 1,
200__ or     December 1, 200__

1.               Personal Information

Legal Name (Please Print)

 

 

 

 

 

 

 

 

(Last)

 

(First)

 

(MI)

 

Location

 

Department

Street Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Daytime Telephone

 

 

City, State/Country, Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-Mail Address

 

 

Social Security No. __ __ __ — __ __ — __ __ __ __

 

Employee I.D. No.

 

 

 

 

 

 

 

2.               Eligibility      Any Employee whose customary employment is
more than 20 hours per week and more than 5 months per calendar year, who is an
Employee on Enrollment date and who does not hold (directly or indirectly) five
percent (5%) or more of the combined voting power of the Company, a parent or a
subsidiary, whether in stock or options to acquire stock is eligible to
participate in the Digimarc Corporation 1999 Employee Stock Purchase Plan (the
“ESPP”); provided, however, that Employees who are subject to the rules or laws
of a foreign jurisdiction that prohibit or make impractical the participation of
such Employees in the ESPP are not eligible to participate.

3.               Definitions    Each capitalized term in this Subscription
Agreement shall have the meaning set forth in the ESPP.

4.               Subscription     I hereby elect to participate in the ESPP and
subscribe to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the ESPP.  I have received a complete copy of
the ESPP and a prospectus describing the ESPP and understand that my
participation in the ESPP is in all respects subject to the terms of the ESPP. 
The effectiveness of this Subscription Agreement is dependent on my eligibility
to participate in the ESPP.

5.               Payroll Deduction Authorization             I hereby authorize
payroll deductions from my Compensation during the Offer Period in the
percentage specified below (payroll deductions may not exceed 15% of
Compensation nor $21,250 per calendar year):

Percentage to be Deducted (circle one)

1%          2%          3%          4%          5%          6%         
7%          8%          9%          10%      11%     12%     13%     14%    
15% 

6.               ESPP Accounts and Purchase Price       I understand that all
payroll deductions will be credited to my account under the ESPP.  No additional
payments may be made to my account.  No interest will be credited on funds held
in the account at any time including any refund of the account caused by
withdrawal from the ESPP.  All payroll deductions shall be accumulated for the
purchase of Company Common Stock at the applicable Purchase Price determined in
accordance with the ESPP.

7.               Withdrawal and Changes in Payroll Deduction     I understand
that I may discontinue my participation in the ESPP at any time prior to an
Exercise Date as provided in Section 10 of the ESPP, but if I do not withdraw
from the ESPP, any accumulated payroll deductions will be applied automatically
to purchase Company Common Stock.  I may increase or decrease the rate of my
payroll deductions in whole percentage increments to not less than one percent
(1%) for a future Offer Period by completing and timely filing a Change of
Status Notice at least ten (10) business days prior to the Enrollment Date for
the next Offer Period (unless a later time is set by the Plan Administrator). 
Any increase or decrease will be effective for the full payroll period occurring
during the next Offer Period.

8.               Perpetual Subscription          I understand that this
Subscription Agreement shall remain in effect for successive Offer Periods until
I withdraw from participation in the ESPP, or termination of the ESPP.


--------------------------------------------------------------------------------


 

9.               Taxes     I have reviewed the ESPP prospectus discussion of the
federal tax consequences of participation in the ESPP and consulted with tax
consultants as I deemed advisable prior to my participation in the ESPP.  I
hereby agree to notify the Company in writing within thirty (30) days of any
disposition (transfer or sale) of any shares purchased under the ESPP if such
disposition occurs within two (2) years of the Enrollment Date (the first day of
the Offer Period during which the shares were purchased) or within one (1) year
of the Exercise Date (the date I purchased such shares), and I will make
adequate provision to the Company for foreign, federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the
shares.  In addition, the Company may withhold from my Compensation any amount
necessary to meet applicable tax withholding obligations incident to my
participation in the ESPP, including any withholding necessary to make available
to the Company any tax deductions or benefits contingent on such withholding.

10.         Designation of Beneficiary       In the event of my death, I hereby
designate the following person or trust as my beneficiary to receive all
payments and shares due to me under the
ESPP:                                                                 __  I am
single        __  I am married

Beneficiary (please print)

 

 

 

Relationship to Beneficiary (if any)

 

 

(Last)                 (First)

(MI)

 

Street Address

 

 

 

 

City, State/Country, Zip

 

 

 

 

 

11.         Termination of ESPP          I understand that the Company has the
right, exercisable in its sole discretion, to amend or terminate the ESPP at any
time, and a termination may be effective as early as an Exercise Date (after
purchase of shares on such date) within each outstanding Offer Period.

Date:

Employee Signature:

 

 

 

 

 

 

spouse’s signature (if beneficiary is other than spouse)


--------------------------------------------------------------------------------


 

Exhibit B

Digimarc Corporation 1999 Employee Stock Purchase Plan
CHANGE OF STATUS NOTICE

 

Participant Name (Please Print)

 

Social Security Number

 

__                      Withdrawal From ESPP

I hereby withdraw from the Digimarc Corporation 1999 Employee Stock Purchase
Plan (the “ESPP”) and agree that my option under the applicable Offer Period
will be automatically terminated and all accumulated payroll deductions credited
to my account will be refunded to me or applied to the purchase of Common Stock
depending on the alternative indicated below.  No further payroll deductions
will be made for the purchase of shares in the applicable Offer Period and I
shall be eligible to participate in a future Offer Period only by timely
delivery to the Company of a new Subscription Agreement.

__                       Change in Payroll Deduction

I hereby elect to change my rate of payroll deduction under the ESPP as follows
for the next Offering Period beginning on or about December 1, 200__, March 1,
200__, June 1, 200__, or September 1, 200__ (select one):

Percentage to be Deducted (circle one)

 

1%          2%          3%          4%          5%          6%         
7%          8%          9%          10%      11%     12%     13%     14%    
15% 

 

 

The following rule under the ESPP applies to changing your payroll deduction
rate:

An increase or a decrease in payroll deduction will be effective for the first
full payroll period commencing during the next Offering Period.


--------------------------------------------------------------------------------


 

o                         Change of Beneficiary       o            I am
single             o            I am married

This change of beneficiary shall terminate my previous beneficiary designation
under the ESPP.  In the event of my death, I hereby designate the following
person or trust as my beneficiary to receive all payments and shares due to me
under the ESPP:

Beneficiary (please print)

 

 

 

Relationship to Beneficiary (if any)

 

(Last)

(First)

(MI)

 

Street Address

 

 

 

 

City, State/Country, Zip

 

 

 

 

 

 

 

Date:

 

Employee Signature:

 

 

 

 

 

 

 

 

spouse’s signature (if beneficiary is other than spouse)

 


--------------------------------------------------------------------------------